Exhibit 10.8


June 30, 2015


 
Re:
Eos Petro, Inc. Loan and Warrant



Dear Vicki P. Rollins:


Reference is made to the Loan Agreement effective May 22, 2012, as subsequently
amended (the “Loan”) by and between Eos Petro, Inc., a Nevada corporation and
its wholly-owned subsidiary, Eos Global Petro, Inc. (collectively referred to as
“Eos”) and Vicki P. Rollins (“Lender,” collectively referred to with Eos as the
“Parties”).


You are hereby requested in this letter (this “Letter Agreement”) to indicate
your agreement to, and acknowledgement of, the following:


1.  
The Parties hereby agree that the maturity date of the Loan is extended to
October 1, 2015.



2.  
The Parties hereby acknowledge that the following is a complete and accurate
summary of the amount loaned to Eos under the Loan, the interest accruing
thereon, the maturity date of the Loan, as amended by this Letter Agreement, and
any consideration given or promised to be given to Lender under the Loan through
the date first written above:



Effective May 22, 2012, Eos entered into the Loan to obtain $350,000 from
Lender. The maturity date of the Loan is October 1, 2015, and the Loan does not
accrue any interest. Eos issued to Lender 175,000 warrants to purchase common
stock with an exercise price of $2.50, which expire August 1, 2018. Moreover,
Eos issued to Lender an additional 75,000 warrants to purchase common stock with
an exercise price of $4.00, which expire August 1, 2018. The Loan is secured by
a subordinate blanket security interest in Eos’ collateral.


3.  
Acknowledgement of Good Standing.  Parties agree and acknowledge that any and
all Events of Default which may have occurred under the Loan on or prior to the
date hereof are hereby waived, and the Parties further acknowledge that the
Loan, as modified by this letter agreement, is in good standing and full force
and effect as of the date hereof.




 
 

--------------------------------------------------------------------------------

 



Please acknowledge your agreement to, and acceptance of, the foregoing by
signing this Letter Agreement below.  Please return a signed copy to the
undersigned, it being agreed that this Letter Agreement may be executed in
counterparts and signatures received by electronic transmission shall have the
same effect as original signatures.


Sincerely,


NIKOLAS KONSTANT, Chairman of the Board of Eos Petro, Inc., a Nevada corporation


/s/ Nikolas Konstant


ACKNOWLEDGED AND AGREED TO AS OF JUNE 30, 2015 BY:

   
Vicki P. Rollins
 
 
By: /s/ Vicki Rollins
Name: Vicki Rollins
 




 
 

--------------------------------------------------------------------------------

 
